IN THE SUPREME COURT OF THE STATE OF NEVADA


                  DAYCO FUNDING CORPORATION, A                          No. 81971
                  CALIFORNIA CORPORATION,
                          Appellant/Cross-Respondent,
                      vs.
                  ISAAC NORMAN, AN INDIVIDUAL                               FILE
                          Respondent.
                      and                                                   APR 1 3 2022
                  MICHAEL J. MONA, JR. AND RHONDA                          ELIZABETH A. BROWN
                                                                        CIERK9WPREME COURT
                  H. MONA AS TRUSTEES OF THE
                  MONA FAMILY TRUST; AND                               BY   ar:UTY
                                                                               I Cl.S <    tde

                  MICHAEL J. MONA, JR., AN
                  INDIVIDUAL,
                          Respondents/Cross-A • •ellants,
                  MICHAEL J. MONA, JR. AND RHONDA                       No. 82638 1
                  HELENE MONA AS TRUSTEES OF
                  THE MONA FAMILY TRUST; AND
                  MICHAEL J. MONA, JR., AN
                  INDIVIDUAL,
                          Appellants,
                      vs.
                  DAYCO FUNDING CORPORATION, A
                  CALIFORNIA CORPORATION,
                          Res • ondent.

                          ORDER DISMISSING APPEAL IN DOCKET NO. 82638
                             Cause appearing, the parties joint motion for a voluntary
                  dismissal of the appeal in Docket No. 82638 is granted. The appeal in
                  Docket No. 82638 only is dismissed. The parties shall bear their own costs
                  and attorney fees. NRAP 42(b).
                             It is so ORDERED.

                                                           CLERK OF THE SUPREME COURT
                                                           ELIZABETH A. BROW
 SUPREME COURT
      OF
    NEVADA                                                 BY:
CLERK'S ORDER
 01) 1947 ,lrh"
                 cc:   Hon. Elizabeth Goff Gonzalez, District Judge
                       Paul M. Haire, Settlement Judge
                       Marquis Aurbach Coffing
                       Shea Larsen
                       Law Offices of John M. Netzorg
                       Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA



CLERK'S ORDER